UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. SO ACT NETWORK, INC. (Exact name of registrant as specified in Charter) DELAWARE 000-51886 26-3534190 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 10685-B Hazelhurst Drive #6572 Houston, Texas 77043 (Address of Principal Executive Offices) 210-401-7667 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated FileroAccelerated FileroNon-Accelerated FileroSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as ofNovember 15, 2010: 223,025,723 shares of Common Stock. SO ACT NETWORK, INC. FORM 10-Q September 30, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3 Quantitative and Qualitative Disclosures About Market Risk 37 Item 4T. Control and Procedures 37 PART II OTHER INFORMATION Item 1 Legal Proceedings 38 Item 1A Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 39 Item 4. Removed and Reserved 39 Item 5. Other Information 39 Item 6. Exhibits 39 SIGNATURE Item 1. Financial Information SO ACT NETWORK, INC. (A DEVELOPMENT STAGE COMPANY) CONTENTS PAGE 1 CONDENSED BALANCE SHEETS AS OF SEPTEMBER 30, 2010 (UNAUDITED)AND AS OF DECEMBER 31, 2009. PAGE 2 CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2, 2005 (INCEPTION) TO SEPTEMBER 30, 2010 (UNAUDITED). PAGE 3 CONDENSED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE PERIOD FROM DECEMBER 9, 2005 (INCEPTION) TO SEPTEMBER 30, 2010 (UNAUDITED) PAGE 4 CONDENSED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2, 2005 (INCEPTION) TO SEPTEMBER 30, 2010 (UNAUDITED). PAGES 5 - 28 NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED). So Act Network, Inc. (A Development Stage Company) Condensed Balance Sheets ASSETS September 30, 2010 December 31, 2009 UNAUDITED Current Assets Cash $ $ Accounts receivable, net - Prepaid expenses TotalCurrent Assets Property and equipment, net Other Assets Security deposit - Intangible assets TotalOther Assets TotalAssets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY / (DEFICIENCY) Current Liabilities Accounts payable $ $ Deferred revenue - Accrued expenses Derivative liability - Convertible note payable - net of debt discount - Loan payable - related party Total Current Liabilities Commitments and Contingencies Stockholders' Equity / (Deficiency) Preferred stock,$0.0001 par value; 10,000,000 shares authorized, No shares issued and outstanding - - Common stock,$0.0001 par value; 400,000,000 shares authorized, 220,505,221 and 188,159,714 shares issued and outstanding, respectively Deferred compensation ) ) Additional paid-in capital Subscription receivable - - Deficit accumulated during the development stage ) ) Total Stockholders' Equity / (Deficiency) ) Total Liabilities and Stockholders' Equity / (Deficiency) $ $ See accompanying notes to condensed unaudited financial statements. 1 So Act Network, Inc. (A Development Stage Company) Condensed Statement of Operations (UNAUDITED) For the Three Months Ended, For the Nine Months Ended, For the Period From September 30, 2010 September 30, 2009 September 30, 2010 September 30, 2009 December 9, 2005 (Inception) to September30, 2010 Revenue $ $
